DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2022 has been entered.
Examiner Remarks
In the spirit of compact prosecution, Applicant is requested to contact the Examiner for an interview to discuss the inventive concepts of the instant application. Applicant may optionally amend the claims to further direct the claims toward a particular inventive concept described in the specification without an interview.
Response to Arguments
Applicant's arguments filed 06/30/2022 have been fully considered but they are not persuasive. 
Applicant alleges the following: “Parkison fails, however, to disclose determining an access pattern for a respective one of the files of the subset of files within the distributed storage system using access information associated with the subset of files, the access information generalizing access patterns for a plurality of files of the subset of files.”  The examiner is not persuaded.  Respectfully, the examiner asserts the prior art reference discloses the Applicant’s claim limitation.  More specifically, Parkison discloses “a locality policy may be used to specify defragmentation parameters (e.g., time intervals, file types and access patterns to monitor and track, etc.) for file data blocks cached in the local storage of a cloud controller” in Paragraphs 0285 & 0300 & 0386-0387.  Accordingly, the examiner maintains the rejection.
Applicant alleges the following: “However, Parkison fails to ever teach or suggest grouping a subset of files based on a common creation date.”  The examiner is not persuaded.  Parkison’s teachings of “an index of archived files may simply store filenames, relevant metadata (e.g., creation and deletion dates, originating cloud controller, size, etc.), and a reference identifier to access the data from the archival cloud storage system.” in Paragraph 0229 discloses the Applicant’s claim limitation of “grouping, by a processor, a subset of files from among a set of files within a distributed storage system based on a common creation date of each file of the subset of files”.  MPEP § 2106 states Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure.  In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed Cir. 1997).  Accordingly, the examiner maintains the rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The original specification and originally filed claims does not specifically disclose a description of the newly amended claim limitation, “preferred file location.”  Therefore, this claim limitation is NEW MATTER.  The examiner suggests removing such language and/or amending the claims with language that is consistent with the originally filed specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Parkison, US Patent No.: 20140006354.
Claim 1:
Parkison discloses a method (See Abstract) comprising: 
Grouping (“information associated with the user (e.g., a group identifier that indicates the project or type of files that the user is likely to access);” See Paragraphs 0429 & 0431), by a processor (See Paragraph 0463), a subset of files from among a set of files (“file (or a specified subset of files)” See Paragraphs 0329 & 0429 & 0431) within a distributed storage system (“manage distributed filesystem data that is stored in one or more cloud storage systems” See Paragraph 0343) based on a common creation data of each file of the subset of files (“an index of archived files may simply store filenames, relevant metadata (e.g., creation and deletion dates, originating cloud controller, size, etc.), and a reference identifier to access the data from the archival cloud storage system.” See Paragraph 0229); 
receiving, by the processor (See Paragraph 0463), a current file location for a respective one of the files of the subset of files (“file (or a specified subset of files)” See Paragraphs 0102 & 0116 & 0329 & 0429 & 0431) within the distributed storage system (“manage distributed filesystem data that is stored in one or more cloud storage systems” See Paragraph 0343);
determining, by the processor (See Paragraph 0463), an access pattern (“a locality policy may be used to specify defragmentation parameters (e.g., time intervals, file types and access patterns to monitor and track, etc.) for file data blocks cached in the local storage of a cloud controller.” See Paragraphs 0285 & 0300 & 0386-0387) for the respective one of the files of the subset of files (“file (or a specified subset of files)” See Paragraphs 0102 & 0116 & 0329 & 0429 & 0431) within the distributed storage system using access information associated with the subset of files (“manage distributed filesystem data that is stored in one or more cloud storage systems” See Paragraph 0343), the access information generalizing access patterns  (“a locality policy may be used to specify defragmentation parameters (e.g., time intervals, file types and access patterns to monitor and track, etc.) for file data blocks cached in the local storage of a cloud controller.” See Paragraphs 0285 & 0300 & 0386-0387) for a plurality of files of the subset of files (“file (or a specified subset of files)” See Paragraphs 0102 & 0116 & 0329 & 0429 & 0431); 
determining, by the processor (See Paragraph 0463), a preferred file location for the respective one of the files of the subset of files (“file (or a specified subset of files)” See Paragraphs 0102 & 0116 & 0329 & 0429 & 0431) within the distributed storage system (“manage distributed filesystem data that is stored in one or more cloud storage systems” See Paragraph 0343) that minimizes a storage cost associated with storing the respective one of the files of the subset of files (“file (or a specified subset of files)” See Paragraphs 0102 & 0116 & 0329 & 0429 & 0431) within the distributed storage system (“provide storage for a very low cost, but are equipped with a limited set of storage capabilities that are geared toward storing data that is infrequently accessed” See Paragraph 0209 & 0231), the preferred file location (“file (or a specified subset of files)” See Paragraphs 0102 & 0116 & 0329 & 0429 & 0431) based on: 
the current file location of the respective one of the files of the subset of files (“file (or a specified subset of files)” See Paragraphs 0102 & 0116 & 0329 & 0429 & 0431) within the distributed storage system (“manage distributed filesystem data that is stored in one or more cloud storage systems” See Paragraph 0343); 
and the determined access pattern (“a locality policy may be used to specify defragmentation parameters (e.g., time intervals, file types and access patterns to monitor and track, etc.) for file data blocks cached in the local storage of a cloud controller.” See Paragraphs 0285 & 0300 & 0386-0387) for the respective one of the files of the subset of files (“file (or a specified subset of files)” See Paragraphs 0102 & 0116 & 0329 & 0429 & 0431) within the distributed storage system (“manage distributed filesystem data that is stored in one or more cloud storage systems” See Paragraph 0343), 
and generating, by the processor (See Paragraph 0463), an alert for a user (“optionally notify the user of the availability of the now-unarchived file (e.g., by updating the status file or performing some other notification action).” and “specifying a preferred cloud controller” See Paragraphs 0378 & 0385 & 0424) of the distributed storage system indicating the preferred file location (See Paragraphs 0102 & 0116) for the respective one of the files of the subset of files (“file (or a specified subset of files)” See Paragraphs 0102 & 0116 & 0329 & 0429 & 0431) within the distributed storage system (“manage distributed filesystem data that is stored in one or more cloud storage systems” See Paragraph 0343).
Claim 2:
Parkison discloses receiving, at the processor (See Paragraph 0463), the access information about the subset of files within the distributed storage system, the access information comprising read and write operation (“individual reads and writes to a file” See Paragraphs 0008-0009) performed on the subset of files (“actively monitor the cloud files and/or data files that they "own" (e.g., created) to determine how frequently they are accessed” See Paragraphs 0206; 0285).
Claim 3:
Parkison discloses wherein the preferred file location (See Paragraphs 0102 & 0116) is based on a storage system characteristic of the distributed storage system, the storage system characteristic comprising at least one of: an availability of storage devices of the distributed storage system (“ensuring very high availability” See Paragraphs 0191 & 0300); a capacity of storage devices of the distributed storage system; or a performance of storage devices of the distributed storage system (“A set of distributed cloud controllers manage data stored in a cloud-based storage system to provide a high-capacity, high-reliability storage system that ensures data consistency” See Paragraphs 0162; 0462).
Claim 4:
Parkison discloses wherein the preferred file location (See Paragraphs 0102 & 0116) satisfies an availability requirement (“ensuring very high availability” See Paragraphs 0191 & 0300) or a reliability requirement associated with the respective one of the files of file location (See Paragraphs 0102 & 0116) the subset of files within the distributed storage system (“A set of distributed cloud controllers manage data stored in a cloud-based storage system to provide a high-capacity, high-reliability storage system that ensures data consistency” See Paragraphs 0162; 0300 & 0462).
Claim 5:
Parkison discloses wherein the preferred file location (See Paragraphs 0102 & 0116)  accommodates the determined access pattern (“a locality policy may be used to specify defragmentation parameters (e.g., time intervals, file types and access patterns to monitor and track, etc.) for file data blocks cached in the local storage of a cloud controller.” See Paragraphs 0285 & 0300 & 0386-0387) at a lower storage cost compared to a current storage cost associated with the current file location for respective one of the files of the subset of files within the distributed storage system (“provide storage for a very low cost, but are equipped with a limited set of storage capabilities that are geared toward storing data that is infrequently accessed” See Paragraph 0209 & 0231).
Claim 6:
Parkison discloses a wherein the alert indicates a change in the determined access pattern (“a locality policy may be used to specify defragmentation parameters (e.g., time intervals, file types and access patterns to monitor and track, etc.) for file data blocks cached in the local storage of a cloud controller.” See Paragraphs 0285 & 0300 & 0386-0387) for the respective one of the files of the subset of files within the distributed storage system (“a client may be configured to present a view that displays archived files and allows a typical set of normal file operations (e.g., list the most recent access times and other information) but raises an error and/or status notification whenever a user attempts to access the contents of an archived file.” See Paragraph 0385).
Claim 7:
Parkison discloses wherein the alert (See Paragraph 0378) indicates that applying the preferred file location (See Paragraphs 0102 & 0116) to the respective one of the files of the subset of files minimizes the storage cost associated with storing of the respective one of the files of the subset of files within the distributed storage system (“the cloud controllers managing the distributed filesystem can be configured to consider dynamic billing model parameters and other collected information to maximize restore operation throughput while also minimizing cost.” See Paragraph 0395).
Claim 8:
Parkison discloses wherein the alert indicates file characteristics or storage system characteristics of the distributed storage system (“distributed filesystem optionally notify the user of the availability of the now-unarchived file (e.g., by updating the status file or performing some other notification action)” See Paragraph 0378).
Claim 9:
Parkison discloses wherein the alert is user-interactive (See Paragraph 0378) and enables the user to view expenses (“Some vendors may provide an API (application programming interface) that allows services such as a distributed filesystem to programmatically check and detect changes to the billing model and parameters (e.g., per-service costs) that are associated with a storage service.” See Paragraphs 0385-0386) associated with the respective one of the files of the subset of files (See Paragraphs 0102 & 0116) and to select whether to apply the preferred file location (See Paragraphs 0102 & 0116) to the respective one of the files of the subset of files (See Paragraphs 0102 & 0116).
Claim 10:
Parkison discloses storing, by the processor (See Paragraph 0463), the respective one of the files of the subset of files within the distributed storage system (“a locality policy may be used to specify defragmentation parameters (e.g., time intervals, file types and access patterns to monitor and track, etc.) for file data blocks cached in the local storage of a cloud controller.” See Paragraphs 0285 & 0300 & 0386-0387) at the preferred file location (See Paragraphs 0102 & 0116).
Claims 11-20:
Claims 11-20 are rejected on the same basis as claims 1-10.
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20140006357 disclose techniques for restoring an archived file in a distributed filesystem. During operation, a cloud controller receives a request from a client system to access an archived file, and restores this archived file from the archival cloud storage system.
US 20030046270 discloses the cost of storing data on a storage device and file access information: This information indicates the file access pattern associated with a data file. For example, this information may include information related to when a file was created or accessed, identity of the person accessing the file, last access time of the file, and other like information. This information may be automatically monitored by DMS 104.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEREE N BROWN whose telephone number is (571)272-4229. The examiner can normally be reached M-F 5:30-2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DARNELL JAYNE can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEREE N BROWN/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        November 2, 2022